Title: IV. Jefferson’s Observations on DéMeunier’s Manuscript, 22 June 1786
From: Jefferson, Thomas
To: DeMeunier, Jean Nicolas


Observations on the article Etats-unis prepared for the Encyclopedie
Pa. 8. The Malefactors sent to America were not in sufficient number to merit enumeration as one class out of three which peopled America. It was at a late period of their history that this practice began. I have no book by me which enables me to point out the date of it’s commencement. But I do not think the whole number sent would amount to 2000, and being principally men, eaten up with disease, they married seldom and propagated little. I do not suppose that themselves and their descendants are at present 4000, which is little more than one thousandth part of the whole inhabitants.
Indented servants formed a considerable supply. These were poor Europeans who went to America to settle themselves. If they could pay their passage it was well. If not, they must find means of paying it. They were at liberty therefore to make an agreement with any person they chose, to serve him such a length of time as they agreed on, on condition that he would repay to the master  of the vessel the expences of their passage. If being foreigners unable to speak the language, they did not know how to make a bargain for themselves the captain of the vessel contracted for them with such person as he could. This contract was by deed indented, which occasioned them to be called indented servants. Sometimes they were called Redemptioners, because by their agreement with the master of the vessel they could redeem themselves from his power by paying their passage, which they frequently effected by hiring themselves on their arrival as is before mentioned. In some states I know that these people had a right of marrying themselves without their master’s leave, and I did suppose they had that right every where. I did not know that in any of the states they demanded so much as a week for every day’s absence without leave. I suspect this must have been at a very early period while the governments were in the hands of the first emigrants, who being mostly labourers, were narrow minded and severe. I know that in Virginia the laws allowed their servitude to be protracted only two days for every one they were absent without leave. So mild was this kind of servitude, that it was very frequent for foreigners who carried to America money enough, not only to pay their passage, but to buy themselves a farm, it was common I say for them to indent themselves to a master for three years, for a certain sum of money, with a view to learn the husbandry of the country.—I will here make a general observation. So desirous are the poor of Europe to get to America, where they may better their conditions that, being unable to pay their passage, they will agree to serve two or three years, on their arrival there, rather than not go. During the time of that service they are better fed, better clothed, and have lighter labour than while in Europe. Continuing to work for hire a few years longer, they buy a farm, marry, and enjoy the sweets of a domestic society of their own. The American [go]vernments are censured for permitting the species of ser[vitude] which lays the foundation of the happiness of these people. But what should these governments do? Pay the passage of all those who chuse to go into their country? They are not able; nor, were they able, do they think the purchase worth the price. Should they exclude these people from their shores? Those who know their situations in Europe and America, would not say that this is the alternative which humanity dictates. But it is said these people are deceived by those who carry them over. But this is done in Europe. How can the American governments prevent it? Should they punish the deceiver? It seems more incumbent on the European government,  where the act is done, and where a public injury is sustained from it. However it is only in Europe that this deception is heard of. The individuals are generally satisfied in America with their adventure, and very few of them wish not to have made it. I must add that the Congress have nothing to do with this matter. It belongs to the legislatures of the several states.
Pa. 18. line 4. ‘[…] province de la N. Angleterre.’ lisez ‘de deux provinces [. . . .]’
[I]b. 1. 3 from the bottom. Lisez ‘la Maryland, la Pennsylvanie et la Delaware.’
P. 19. 1. 13. Lisez ‘[. . . .]’
P. 26. ‘Une puissance, en effet, devoit statuer, en dernier ressort, sur les relations que pouvoient nuire ou servir au bien general’ &c. The account of the settlement of the colonies, which precedes this paragraph, shews that that settlement was not made by public authority, or at the public expence, of England; but by the exertions and at the expence of individuals. Hence it happened that their constitutions were not formed systematically but according to the circumstances which happened to exist in each. Hence too, the principles of the political connection between the old and new countries were never settled. That it would have been advantageous to have settled them is certain: and particularly to have provided a body which should decide in the last resort all cases wherein both parties were interested. But it is not certain that that right would have been given, or ought to have been given to the parliament; much less that it resulted to the parliament without having been given to it expressly. Why was it necessary there should have been a body to decide in the last resort? Because it would have been for the good of both parties. But this reason shews it ought not to have been the parliament, because that would have exercised it for the good of one party only.
(Pa. 49. ‘Le continent se divise en dix grandes parties, savoir &c.’ No such division exists. The term ‘New England’ does indeed comprehend New Hampshire, Massachusets, Rhode island and Connecticut, because these were originally but one state, and was then called New England. But Virginia and Carolina are not general divisions including several states. They are particular states only. Of course this division of the author has no term in it which includes N. York, N. Jersey, Pennsylvania, Delaware, Maryland and Georgia.)
Pa. 59. ‘La nouvelle Angleterre n’a pas moins de trois cens milles sur les bords de la mer, et s’etend à plus de 50 milles dans  les terres.’ New England, comprehending N. Hampshire Massachusets, Rhode island and Connecticut, which were originally one state called New England, extends from the mouth of Byram river to the mouth of St. Croix crossing the neck of Cape cod without counting it’s circuit 550 miles of that country which are of 826 toises each. It extended into the country, that is to say due West by it’s charter to the South sea and by the treaty of Paris to the Missisipi. But the deed of Massachusets to Congress dated Apr. 19. 1785. cedes all their lands Westward of New York. Now from Boston due West to the New York boundary, is 120 miles. This is the narrowest part of Massachusets.
Pa. 60 ‘Ils (i.e: les Colons de la nouvelle Angleterre) font une commerce tres lucratif de café, de coton, et de cacao.’ Neither coffee nor cacao grow in any part of the U.S. nor cotton north of Maryland. If the author means that the New Englanders exercise a lucrative commerce in these articles between the countries of their growth and any other part of the world, I can assure him they do not. No more passes through their hands than they consume themselves.
Pa. 60. The author states the number of fishermen from N. England as follows:



sailors


Cod-fishery
4000


Mackerel and herring
6000


Whale
7500



17,500


But when these fisheries were in their highest perfection which was at the commencement of the late war, the numbers employed were as follows:


Cod-fishery
2700


Mackerel and herring
600


Whale
2000



5300


Pa. 61. ‘Les autres provinces (i.e. N. Hampsh. Rh. isld. and Connecticut) intimidées se soumirent au Monarque et tous les emplois militaires y furent desormais à la nomination royale.’] Rhode island and Connecticut retained their charters to the last, and were nearly as independant of England as they are now. The crown could appoint no officer in either of those states except those of the customs, nor had it any negative on their laws.

Pa. 62. ‘La Nouvelle Hampshire s’eten depuis la baie de Massachuset jusque au fleuve St. Laurent.’] The colony of Canada lies between N. Hampshire and the river St. Lawrence.
Ib. ‘La population de Massachuset est de 900,000 habitans.’] It is only of 350,000. I must here be indulged with a note of some length, because it will be the basis for correcting all the author’s mistakes as to the number [of] inhabitants in the several states. On the 22. June 1775. Congress first resolved to emit paper money. The sum resolved on was 2. millions of dollars. They declared then ‘that the 12 confederated colonies (for Georgia had not yet joined them) should be pledged for the redemption of these bills.’ To ascertain in what proportion each should stand bound, the members from each state were desired to declare, from their seats, the number of inhabitants in their respective states. They were very much unprepared for such a declaration, because no circumstance in the previous administration of the colony affairs had required a knowlege of the number of inhabitants. They guessed however as well as they could. The following are the numbers of inhabitants then conjectured, and the proportions of the 2 millions of dollars with which each state stands charged in the treasury books.



inhabitants
dollars


N. Hampshire
100,000
82,713


Massachusets
350,000
289,496


Rhode isld.
58,000
47,973


Connecticut
200,000
165,426


N. York
200,000
165,426


N. Jersey
130,000
107,527


Pennsylvania
300,000
248,139


Delaware
30,000
24,813


Maryland
250,000
206,783


Virginia
400,000
330,852


North Carolina
200,000
165,426


South Carolina
200,000
165,426



2,418,000
2,000,000


On the 29th. of July following it became necessary to emit 3. millions of dollars more, and they then made their first requisition on the states to provide funds for sinking their proportions at fixed periods, ascertaining these proportions by the same scale, only adding to it the numbers for Georgia. They continued to use the same scale during the continuation of hostilities. As a proof of  this I will observe that having on the 2d. of Nov. 1781. voted and apportioned 8. millions of dollars, the state of N. Hampshire complained that it was over-rated, as they had found in fact that their numbers were 82,200 only. Congress in their answer Apr. 1. 1782 (see their journals) say ‘that as no actual numeration of the inhabitants of each state hath yet been obtained by Congress, the computed number which formed the basis of the first requisition made on the states the 29th. of July 1775. was adhered to.’ However on the 18th. of April 1783. being to call on the states for the annual sum of a million and a half of dollars for 25 years to pay the interest of their public debt, they proceeded to make a new estimate. The following numbers and apportionment were the result.



inhabitants
Dollars


N. Hampshire
82,200
52,708


Massachusets
350,000
224,427


Rhode island
50,400
32,318


Connecticut
206,000
132,091


New York
200,000
128,243


New Jersey
130,000
83,358


Pennsylvania
320,000
205,189


Delaware
35,000
22,443


Maryland
220,700
141,517


Virginia
400,000
256,487


North Carolina
170,000
109,006


South Carolina
150,000
96,183


Georgia
25,000
16,030



2,339,300
1,500,000


The numbers here imputed to the five Southern states are considerably below what were given in by their members. But a considerable proportion of the inhabitants composing them being slaves, and slaves being of less value in a state than freemen, Congress made abatements. I will observe further that tho the apportionments of money (except in the instance of June 22. 1775) are always entered in the journals of Congress, the numbers of inhabitants, by which they were regulated, were never entered. The secretary of Congress wrote them on a separate paper as they were given in in the first instance, and in that of April 1783. the Committee charged with the subject stated them on paper. The members of Congress separately took copies of these, communicated them freely without doors, and they were printed in the public papers.

Pa. 62. La longueur de Massachuset est de 112 miles et sa largeur de 28.] The breadth is the double of what is here stated, of that part of Massachusets which lies on the South side of N. Hampshire, and the detached part called Le Maine, which lies on the East side of N. Hampshire is five times as large. So that the whole of Massachusets is 12 times as large as the author states it, if he had the whole in view; and if he had the Southern division only in view, that alone is still twice as large. Besides it is leading readers into error to speak of the extent of a small district of a country in terms which induce them to beleive that the whole is spoken of.
Pa. 63. Boston est la capitale de la nouvelle Angleterre, et peut etre de toute l’Amerique Septentrionale.] It would give ideas more precise and more conformable to truth to say that Boston is the capital of Massachusets and among the largest cities of N. America.
Pa. 64. Il n’est point de ville en Amerique qui se rapproche plus de Londres [que Boston] tant pour la magnificence des edifices et l’elegance des meubles et des vetemens, que pour l’urbanité des moeurs &c.] In urbanity and hospitality Boston is equal to any part of America, but [in] buildings and furniture Philadelphia takes the lead, without doubt.
65. L’etendue de cette isle charmante [Rhode island] ne suffit qu’a 60,000 habitans.] The state of Rhodeisland comprehends the island of that name, with several others, and a territory on the main called Providence. It has been seen that the whole state contains only 50,400 inhabitants. But the author is here speaking of the island of Rhodes alone, in contra distinction to Providence. That island is about one fifteenth part of the state in extent and contains between eight and ten thousand inhabitants the greatest part of which live in the town of Newport.
66. Rhode-island est situee au Nord de Boston, à une distance de 60. milles tout au plus.] The distance is right, but there is a small error of North instead of South, as to the course, Rhode island lying very nearly due South of Boston.
67. Ses principales villes sont Brentford et Newhaven. Cette derniere est le rendezvous de toute la colonie.] Brentford in inconsiderable compared with Hartford, Newhaven, New London, Middletown. There is no such thing as a place of rendezvous for the whole colony. Their legislature meets at New-haven and Hartford.
Ib. La Nouvelle York n’occupe sur le bord de la mer qu’un espace de 20. milles.] Long-island is a part of the state of New  York and is upwards of 100 miles long on the seacoast. It covers the continent of New York altogether from the sea.
69. Longue-island produit du tabac, qui le dispute à celui de Maryland.] The reader will be deceived if he infers from hence that tobacco is one of the articles of the produce of Long island which enters into commerce. Some individual there may have a few plants for curiosity or his own use, but nothing more. Maryland and the states South of that are the only ones which make tobacco for market. This plant is too tender for the more Northern climates of that continent; and if raised at all in well sheltered situations, it is too small in quantity and too indifferent in quality to be found at market.
70. La Nouvelle York compte 250,000 habitants.] It’s numbers, as have been already shewn, are 200,000 only.
71. Le Nouveau Jersey située entre l’Ocean et les terres inconnues qui la bornent au Nord.] The Northern boundary of New-Jersey begins on the Hudson’s river about 20 miles above the city of New-York, and runs in a direct course nearly W.N.W. to the nearest part of the Delaware, about 45 miles distant. It will not be supposed that this is a terra incognita. In fact, N. Jersey is bounded on the East, North, and West by the best settled parts of New York and Pennsylvania.
73. Ils (c’est à dire la Pennsylvanie et la Delaware) n’ont été separés qu’au moment de la revolution.] Pennsylvania and Delaware were always as independant of each other as England and Hanover. They had always the same governor, but the states were absolutely distinct, having each it’s own legislature, judicatures, and other offices. The governor resided at Philadelphia, but went whenever necessary to Newcastle the seat of his other government.
75. Jamais le sang humain n’avoit souillé cette terre [Pennsylvanie]8 avant le regne de Georges III.] It had hung as many criminals before that reign as any of the other states, and had been the theatre of much bloodshed in war.
76. Suivant le calcul du Congrés general, (la Pennsylvanie) portoit sa population, en 1774, à 350,000 habitans.] The estimate of 1774. had made them only 300,000. That of 1783 raised them to 320,000.
77. La profondeur de la Pennsylvanie n’a d’autres limites que celles de sa population et de sa culture.] The boundaries of Pennsylvania are fixed by it’s charter, by lines of latitude on the North and South; by the river Delaware on the East, and a parallel to that, five degrees of longitude distant, on the West.

78. Philadelphie située au confluent du Schuylkill et de la Delaware.] It is about seven miles above that confluence.
79. Une superbe bibliotheque devenue publique en 1732 par les soins de l’illustre Franklin.] This deservedly illustrious man has too many claims of his own to the esteem of mankind to wish to rob others of their little pittance. The library here spoken of was the property of a Mr. Logan, was by his will left for public use; but some equivocal expressions produced a contestation which has to this moment kept it’s doors shut both to the public and to individuals.
Ib. On comptoit a Philadelphie 20,000 habitans.] They were reckoned at that time between fifty and sixty thousand.
80. En 1773. on à commencé á fortifier l’entree du fleuve Delaware.] No attempt was ever made to fortify it’s entrance. The fortifications which were erected were about 150 miles above the entrance of the bay of Delaware, and 40 miles above where it begins to be called the river of Delaware.
Ib. On la fait monter (i.e. la Marylande) á 320,000 habitans.] The estimate of 1783. was of 220,700.
Ib. La baie de Chesapeak s’enfonce d’environ 250 milles dans les terres.] About 190 miles.
81. Les habitans de Maryland fournissent en echange pour le rum de Barbades et le vin de Madere des etoffes de soie et de laine, des toiles de cotton, des armes à feu, et toutes les especes de quincailleries, qu’ils savent fabriquer.] I think Maryland never fabricated a single yard of silk, woollen or cotton stuff, or a fire arm for exportation. She exports bar and pig-iron, but very little if any wrought iron. Her exports are tobacco, flour, maize, pork, bar and pigiron, not one of which does this author enumerate as of her produce, but ascribes to her precisely those articles which she does not export.
Pa. 82. S’il n’y a point d’exageration dans les calculs de Congrés on n’y compte pas (c’est à dire dans la Virginie) moins de 650,000 habitans, y compris les esclaves dont le nombre est evalué á 150,000.] Congress never stated them at more than 400,000, and it is as untrue as it is indecent to charge on them the author’s own exaggeration. They fixed the numbers of this state below reality for the reason before assigned. Their true numbers, according to an estimate since made in the state itself, are 567,614: of which I am sorry to say there are 270,762 slaves instead of 150,000 as stated by the author.
84. Les pouvoirs trop etendus du gouverneur ne laissoient aux  deputés des comtés aucune influence dans le gouvernement.] They made all the laws however, requiring only the governor’s assent to them; and they alone could furnish supplies of money. These are the offices of the parliament in Gr. Britain, and will any body say that parliament has no influence in the government?
Pa. 84. Les retributions arbitraires des pasteurs Anglicans.] Their salaries were fixed by law, and were moderate enough being worth about 100 guineas a year.
Ib. Les appels au Conseil Britannique, et definitivement à la cour d’Angleterre.] The appeal from the supreme judicature in the colony was to the king and council in England. There could be no further appeal.
Ib. Ils n’ont d’autres villes que James town et Williamsburgh, et cette Capitale est moins une ville qu’un superbe village, ou l’on compte environ 2000 hommes.] Jamestown has but one family living in it. Williamsburg, to have 2000 men, should have from eight to ten thousand inhabitants; but it never had more than 1800 of every age, sex and condition.
86. La Caroline septentrionale a pour bornes immediates la Virginie, la Georgie, l’Ocean, et les Apalaches.] North Carolina is bounded by Virginia, South Carolina, the Ocean and the Missisipi.
87. The author makes the exports from N. Carolina amount to no more than a million and a half of livres tournois. I am not accurately enough informed to say what this sum should be; but combining the best estimates I have seen with my own knolege of the country I beleive they must have been at the beginning of the war two millions and a half.
88. Le Congrès en fait monter la population à 300,000 hommes.] Their estimate of 1774 was 200,000 inhabitants; that of 1783 was of 170,000.
Pa. 89. On commence à fabriquer dans la Caroline du Sud des etoffes melées de laine et de soie; elle en fait des envois aux colonies voisines.] Neither sends to the other states, nor makes stuffs of this or any other kind. Her inhabitants are occupied in making rice and Indigo.
Ib. Sa population est d’environ 250,000 habitans.] The estimate of 1774. was 200,000, that of 1783 was 150,000.
Ib. Les deux Carolines reunies occupent un espace de 200 milles dans les terres.] They extended by the treaty of Paris to the Missisipi which is about 700 miles from their sea-coast.
90. La Georgie a pour bornes la riviere de Savannah du coté  du nord, et celle d’Alatamaha du coté du midi.] The river Alatamahé is about the center of the state.
Page 105. As to the change of the 8th. article of Confederation for quotaing requisitions of money on the states.
By a report of the Secretary of Congress dated Jan. 4. 1786. eight states had then acceded to the proposition, to wit, Massachus. Connect. N. York, N. Jersey, Pennsylva., Maryland, Virginia, and N. Carolina.
Congress on the 18th. of Apr. 1783. recommended to the states to invest them with a power for 25. years to levy an impost of 5. per cent. on all articles imported from abroad. N. Hamp. Mass. Conn. N. Jer. Pensva., Delaware, Virga., N. Cara., S. Cara., had complied with this before the 4th. of Jan. 1786. Maryland had passed an act for the same purpose; but by a mistake in referring to the date of the recommendation of Congress, the act failed of it’s effect. This was therefore to be rectified. Since the 4th. of January, the public papers tell us that Rhode island has complied fully with this recommendation. It remains still for N. York and Georgia to do it. The exportations of America, which are tolerably well known, are the best measure for estimating the importations. These are probably worth about 20 millions of dollars annually. Of course this impost will pay the interest of a debt to that amount. If confined to the foreign debt, it will pay the whole interest of that, and sink half a million of the capital annually. The expences of collecting this impost will probably be 6. per cent on it’s amount, this being the usual expence of collection in the U.S. this will be 60,000 dollars.
On the 30th. of April 1784. Congress recommended to the states to invest them with a power for 15 years to exclude from their ports the vessels of all nations not having a treaty of commerce with them; and to pass as to all nations an act on the principles of the British navigation act. Not that they were disposed to carry these powers into execution with such as would meet them in fair and equal arrangements of commerce; but that they might be able to do it against those who should not. On the 4th. of Jan. 1786. N. Hamp. Mass. Rho. isld. Connect. N. York. Pensva., Maryld. Virga., and N. Carola. had done it. It remained for N. Jers. Delaware, S. Carola., and Georgia to do the same.
In the mean time the general idea has advanced before the demands of Congress, and several states have passed acts for vesting Congress with the whole regulation of their commerce, reserving the revenue arising from these regulations to the disposal of  the state in which it is levied. The states which, according to the public papers have passed such acts, are N. Hamp. Mass. Rho. isld. N. Jers. Del. and Virga.: but, the assembly of Virga., apprehensive that this disjointed method of proceeding may fail in it’s effect, or be much retarded, passed a resolution on the 21. of Jan. 1786. appointing commissioners to meet others from the other states whom they invite into the same measure, to digest the form of an act for investing Congress with such powers over their commerce as shall be thought expedient, which act is to be reported to their several assemblies for their adoption.This was the state of the several propositions relative to the impost, and regulation of commerce at the date of our latest advices from America.
Pa. 125. The General assembly of Virginia, at their session in 1785, have passed an act declaring that the District called Kentuckey shall be a separate and independent state, on these conditions. 1. That the people of that district shall consent to it. 2. That Congress shall consent to it and shall receive them into the federal union. 3. That they shall take on themselves a proportionable part of the public debt of Virginia. 4. That they shall confirm all titles to lands within their district made by the state of Virginia before their separation.
Page 131. ‘Et sur six assemblées à peine trouve-t-on.’ &c., jusques à, ‘elles feront un meilleur choix,’ page 132. I think it will be better to omit the whole of this passage for reasons which shall be explained in conversation.
Page 139. It was in 1783 and not in 1781. that Congress quitted Philadelphia.
Page 140. ‘Le Congrés qui se trouvoit à la portée des rebelles fut effrayé.’ I was not present on the occasion but I have had relations of the transaction from several who were. The conduct of Congress was marked with indignation and firmness. They received no propositions from the mutineers. They came to the resolutions which may be seen in the journals of June 21. 1783. They adjourned regularly and went through the body of the mutineers to their respective lodgings. The measures taken by Mr. Dickinson, the president of Pennsylvania, for punishing this insult, not being satisfactory to Congress, they assembled 9. days after at Princetown in Jersey. The people of Pennsylvania sent petitions declaring their indignation at what had past, their devotion to the federal head, and their dispositions to protect it, and praying them to return; the legislature, as soon as assembled, did the same thing; the Executive whose irresolution had been so exceptionable made  apologies. But Congress were now removed; and to the opinion that this example was proper, other causes were now added sufficient to prevent their return to Philadelphia.
Pa. 153. 1. 8. ‘400,000 millions,’ should be ‘400, millions’
Pa. 154. 1. 3. from the bottom. Omettez ‘plus de,’ and 1. 2. ‘c’est a dire plus d’un milliard.’
Pa. 155. 1. 2. Omit ‘la dette actuelle’ &c. And also, ‘Les details de cette espece’ &c. to the end of the paragraph ‘celle des etats-unis’ pa. 156. The reason is that these passages seem to suppose that the several sums emitted by Congress at different times, amounting nominally to 200 Millions of dollars, had been actually worth that at the time of emission, and of course that the souldiers and others had received that sum from Congress. But nothing is further from the truth. The souldier, victualler or other person who received 40 dollars for a service at the close of the year 1779, received in fact no more than he who received one dollar for the same service in the year 1775 or 1776 because in those years the paper money was at par with silver; whereas by the close of 1779. forty paper dollars were worth but one of silver, and would buy no more of the necessaries of life. To know what the monies emitted by Congress were worth to the people at the time they received them, we will state the date and amount of every several emission, the depreciation of paper money at the time, and the real worth of the emission in silver or gold.



Emission
Sum emitted
Depreciation
Worth of the sumemitted in silver dollars



1775.
June 23.
    2,000,000 

 2,000,000




Nov. 29.
3,000,000.

     3,000,000
     5,000,000.


1776.
Feb. 17.
    1,000,000 

     4,000,000




Aug. 13.
    5,000,000 

     5,000,000
     9,000,000.


1777.
May. 20.
    5,000,000 
     2⅔
 1,877,273




Aug. 15.
1,000,000.
     3.
  333,333⅓




Nov.  7.
1,000,000 
     4.
  250,000




Dec.  3.
1,000,000 
     4.
  250,000
 2,710,606⅓


1778.
Jan.  8.
1,000,000 
     4.
  250,000




        22.
2,000,000 
     4.
  500,000




Feb.  16.
2,000,000 
     5
  400,000




Mar.  5.
2,000,000 
     5
      400,000




Apr.  4.
    1,000,000 
     6.
  166,666⅔




        11.
5,000,000.
     6.
      833,333⅓





[Apr.] 18.
500,000.
     6.
   83,333⅓




May 22
5,000,000
     5.
     1,000,000




June 20.
    5,000,000 
     4.
     1,250,000




July 30.
    5,000,000 
     4½
     1,111,111.




Sep.  5.
5,000,000 
     5.
 1,000,000




    26.
10,000,100.
     5.
 2,000,020.




Nov.  4.
10,000,100.
     6.
 1,666,683⅓




Dec. 14.
10,000,100.
     6.
 1,666,683⅓
12,327,831 


1779.
Jan. 14.
24,447,620
     8.
     3,055,952½




Feb.  3.
5,000,163.
    10.
      500,016.




    12.
5,000,160.
    10.
      500,016.




Apr.  2.
    5,000,160 
17
      294,127




May  5.
10,000,100.
24.
      416,670⅚




June  4.
10,000,100 
20.
      500,005




July 17.
15,000,280.
20.
  750,014




Sep. 17.
15,000,260.
24.
      625,010⅚




Oct. 14.
5,000,180.
30.
      166,672⅔




Nov.  17.
10,050,540.
38½
  261,053




     29.
10,000,140.
38½
  259,743
     7,329,282½




200,000,000.

36,367,719⅚



Thus it appears that the 200 millions of Dollars emitted by Congress were worth to those who received them but about 36. millions of silver dollars. If we estimate at the same value the like sum of 200 millions supposed to have been emitted by the states, and state the Federal debt, foreign and domestic, at about 43. Millions, and the state debts at about 25 millions, it will form an amount of 140. millions of Dollars, or 735 millions of livres Tournois, the total sum which the war has cost the inhabitants of the U.S. It continued 8. years from the battle of Lexington to the cessation of hostilities in America. The annual expence then was about 17,500,000 Dollars, while that of our enemies was a greater number of guineas.
It will be asked How will the two masses of Continental and of State money have cost the people of the U.S. 72. millions of dollars, when they are to be redeemed now with about six millions? I answer that the difference, being 66. millions has been lost on the paper bills separately by the successive holders of them. Every one thro whose hands a bill passed, lost on that bill what it lost in value, during the time it was in his hands. This was a real tax on him;  and in this way the people of the united states actually contributed those 66. millions of dollars during the war, and by a mode of taxation the most oppressive of all, because the most unequal of all.
Pa. 157. 1. 2. from bottom. ‘cinquantieme’ this should be ‘dixieme.’
Pa. 158. 1. 8. ‘Elles ont fait des reductions.’ They have not reduced the debt, but instead of expressing it in paper money, as formerly, they express it by the equivalent sum in silver or gold, being the true sum it has cost the present creditor, and what therefore they are bound in justice to pay him. For the same reason strike out the words ‘ainsi reduites’ second line from the bottom.
Pa. 161. 1. 8. ‘point de remboursements en 1784.’ Except the interest.
Pa. 166. bottom line. ‘Et c’est une autre economie’ &c. The reason of this is that in 1784. purchases of lands were to be made of the Indians which were accordingly made. But in 1785. they did not propose to make any purchase. The money desired in 1785, 5000 dollars, was probably to pay agents residing among the Indians, or balances of the purchase of 1784. These purchases will not be made every year, but only at distant intervals as our settlements are extended; and it may be taken for a certainty that not a foot of land will ever be taken from the Indians without their own consent. The sacredness of their right is felt by all thinking persons in America as much as in Europe.
Pa. 170. Virginia is quotaed the highest of any state in the Union. But during the war, several states appear to have pai[d m]ore, because they were free from the enemy, whilst Virginia was cruelly ravaged. The requisition of 1784. was so quotaed on the several states as to bring up their arrearages so that when they should have paid the sums then demanded all would be on an equal footing. It is necessary to give a further explanation of this requisition. The requisitions of 1,200,000. Dol. of 8. millions and 2. millions had been made during the war, as an experiment to see whether in that situation, the states could furnish the necessary supplies. It was found they could not. The money was thereupon obtained by loans in Europe; and Congress meant by their requisition of 1784. to abandon the requisitions of 1,200,000 and of 2. millions, and also one half of the 8 millions. But as all the states almost had made some paiments in part of that requisition, they were obliged to retain such a proportion of it as would enable them [to] call for equal contributions from all the others.
Pa. 171. I cannot say how it has happened that the debt of  Connecticut is greater than that of Virginia. The latter is the richest in her productions, and perhaps made greater exertions to pay for her supplies in the course of the war.
172. ‘Les Americains si vantés, aprés une banqueroute’ &c. The objections made to the U.S. being here condensed together in a short compass, perhaps it would not be improper to condense the answers in as small a compass, in some such form as follows. That is, after the words ‘aucun espoir’ add, ‘but to these charges it may be justly answered that those are no bankrupts who acknolege the sacredness of their debts in their just and real amount, who are able within a reasonable time to pay them, and who are actually proceeding in that paiment; that they furnish actually the supplies necessary for the support of their government; that their officers and souldiers are satisfied, as the interest of their debt is paid regularly, and the principals are in a course of paiment; that the question whether they fought ill, should be asked of those who met them at Bunker’s hill, Bennington, Still-water, King’s mountain, the Cowpens, Guilford and the Eutaws; and that the charges of ingratitude, madness, infidelity and corruption are easily made by those to whom falsehoods cost nothing; but that no instances in support of them have been produced or can be produced.’
Pa. 187. ‘Les officiers et les soldats ont eté payés’ &c. The balances due to the officers and souldiers have been ascertained, and a certificate of the sum given to each; on these the interest is regularly paid; and every occasion is seised of paying the principals by receiving these certificates as money, whenever public property is sold, till a more regular and effectual method can be taken for paying the whole.
Pa. 191. ‘Quoique la loi dont nous parlons, ne s’observe plus en Angleterre.’ Blackstone B.l.c.10. pa. 372. ‘An alien born may purchase lands or other estates: but not for his own use; for the king is thereupon entitled to them.’—‘Yet an alien may acquire a property in goods, money and other personal estate, or may hire a house for his habitation, for this is necessary for the advancement of trade.’—‘Also an alien may bring an action concerning personal property, and may make a will and dispose of his personal estate.’—‘When I mention these rights of an alien, I must be understood of alien friends only, or such whose countries are in peace with ours; for alien enemies have no rights, no privileges, unless by the king’s special favour, during the time of war.’—‘An Alien friend may have personal actions, but not real; an alien enemy shall have neither real, personal, nor mixt actions. The reason why an alien friend  is allowed to maintain a personal action is, because he would otherwise be incapacitated to merchandise, which may be as much to our prejudice as his.’ Cuningham’s law dict. voce Aliens. The above is the clear law of England, practised from the earliest ages to this day, and never denied. The passage quoted by M. de Meusnier from 2. Blackstone ch. 26. is from his chapter ‘of title to things personal by occupancy.’ The word ‘personal’ shews that nothing in this chapter relates to lands, which are real estate, and therefore this passage does not contradict the one before quoted from the same author B.l.c.10. which sais that the lands of an alien belong to the king. The words ‘of title by occupancy’ shew that it does not relate to debts, which being a moral existence only, cannot be the subject of occupancy. Blackstone in this passage B.2.c.26. speaks only of personal goods of an alien which another may find and seize as prime occupant.
Pa. 193. ‘Le remboursement presentera des difficultés.’ Des sommes considerables’ &c. There is no difficulty nor doubt on this subject. Every one is sensible how this is to be ultimately settled. Neither the British creditor, nor the state will be permitted to lose by these paiments. The debtor will be credited for what he paid according to what it was really worth at the time he paid it, and he must pay the balance. Nor does he lose by this. For if a man, who owed 1000 dollars to a British merchant, paid 800 paper dollars into the treasury when the depreciation was at 8. for 1. it is clear he paid but 100. real dollars, and must now pay 900. It is probable he received those 800. dollars for 100. bushels of wheat, which were never worth more than 100 silver dollars. He is credited therefore the full worth of his wheat. The equivoque is in the use of the word ‘dollar.’
Pa. 223. 1. 6. ‘Le comité charge de cette revision a publie son travail’ rather say ‘the committee charged with this work reported it in the year 1779 to the assembly, who ordered it to be printed for consideration in the year 1781 and who in their session of 1785. 6. passed between 30 and 40. of the bills, meaning to resume it at their successive sessions till they shall have gone thro’ the whole.’
Pa. 225. ‘Mais elle y a eté inserée depuis.’ Rather say ‘But they prepared an amendment with an intention of having it proposed at the time the bill should be under discussion before the assembly. Selon cette amendment les enfans des esclaves demeureroient &c.’
Pa. 226. 1. 11. “Qu’on abolisse les privileges du clergé.” This privilege originally allowed to the clergy, is now extended to every man, and even to women. It is a right of exemption from capital  punishment for the first offence in most cases. It is then a pardon by the law. In other cases the Executive gives the pardon. But when laws are made as mild as they should be, both those pardons are absurd. The principle of Beccaria is sound. Let the legislators be merciful but the executors of the law inexorable. As the term ‘privileges du clergé’ may be misunderstood by foreigners, perhaps it will be better to strike it out here, and to substitute the word ‘pardon.’
Pa. 238. ‘Plongés dans la mer.’ The English word ‘ducked’ means ‘to plunge the party into water’ no matter whether of the sea, a river, or pond.
Pa. 239. ‘Les commissaires veulent’ &c. Manslaughter is the killing a man with design, but in a sudden gust of passion, and where the killer has not had time to cool. The first offence is not punished capitally, but the second is. This is the law of England and of all the American states; and is not a new proposition. Those laws have supposed that a man whose passions have so much dominion over him as to lead him to repeated acts of murder, is unsafe to society: that it is better he should be put to death by the law, than others more innocent than himself on the movements of his impetuous passions.
Ib. 1. 12. ‘Mal-aisé d’indiquer la nuance precise &c.’ In forming a scale of crimes and punishments, two considerations have principal weight. 1. The atrocity of the crime. 2. The peculiar circumstances of a country which furnish greater temptations to commit it, or greater facilities for escaping detection. The punishment must be heavier to counterbalance this. Was the first the only consideration, all nations would form the same scale, but as the circumstances of a country have influence on the punishment, and no two countries exist precisely under the same circumstances, no two countries will form the same scale of crimes and punishments. For example, in America, the inhabitants let their horses go at large in the uninclosed lands which are so extensive as to maintain them altogether. It is easy therefore to steal them and easy to escape. Therefore the laws are obliged to oppose these temptations with a heavier degree of punishment. For this reason the stealing of a horse in America is punished more severely than stealing the same value in any other form. In Europe where horses are confined so securely that it is impossible to steal them, that species of theft need not be punished more severely than any other. In some countries of Europe, stealing fruit from trees is punished capitally. The reason is that it being impossible to lock fruit trees up in coffers, as  we do our money, it is impossible to oppose physical bars to this species of theft. Moral ones are therefore opposed by the laws. This to an unreflecting American appears the most enormous of all the abuses of power; because he has been used to see fruits hanging in such quantities that if not taken by men they would rot: he has been used to consider it therefore as of no value, as not furnished materials for the commission of a crime. This must serve as an apology for the arrangement of crimes and punishments in the scale under our consideration. A different one would be formed here; and still different ones in Italy, Turkey, China &c.
Pa. 240. ‘Les officiers Americains’ &c., to pa. 264. ‘qui le meritoient.’ I would propose to new-model this Section in the following manner. 1. Give a succinct history of the origin and establishment of the Cincinnati. 2. Examine whether in it’s present form it threatens any dangers to the state. 3. Propose the most practicable method of preventing them. Having been in America during the period in which this institution was formed, and being then in a situation which gave me opportunities of seeing it in all it’s stages, I may venture to give M. de Meusnier materials for the 1st. branch of the preceding distribution of the subject. The 2d. and 3d. he will best execute himself. I should write it’s history in the following form.
When on the close of that war which established the independance of America, it’s army was about to be disbanded, the officers, who during the course of it had gone thro the most trying scenes together, who by mutual aids and good offices had become dear to one another, felt with great oppression of mind the approach of that moment which was to separate them never perhaps to meet again. They were from different states and from distant parts of the same state. Hazard alone could therefore give them but rare and partial occasions of seeing each other. They were of course to abandon altogether the hope of ever meeting again, or to devise some occasion which might bring them together. And why not come together on purpose at stated times? Would not the trouble of such a journey be greatly overpaid by the pleasure of seeing each other again, by the sweetest of all consolations, the talking over the scenes of difficulty and of endearment they had gone through? This too would enable them to know who of them should succeed in the world, who should be unsuccessful, and to open the purses of all to every labouring brother. This idea was too soothing not to be cherished in conversation. It was improved into that of a regular association, with an organised administration, with periodical  meetings general and particular, fixed contributions for those who should be in distress, and a badge by which not only those who had not had occasion to become personally known should be able to recognise one another, but which should be worne by their descendants to perpetuate among them the friendships which had bound their ancestors together.Genl. Washington was at that moment oppressed with the operation of disbanding an army which was not paid, and the difficulty of this operation was increased by some two or three of the states having expressed sentiments which did not indicate a sufficient attention to their paiment. He was sometimes present when his officers were fashioning in their conversations their newly proposed society. He saw the innocence of it’s origin, and foresaw no effects less innocent. He was at that time writing his valedictory letter to the states, which has been so deservedly applauded by the world. Far from thinking it a moment to multiply the causes of irritation, by thwarting a proposition which had absolutely no other basis but of benevolence and friendship, he was rather satisfied to find himself aided in his difficulties by this new incident, which occupied, and at the same time soothed the minds of the officers. He thought too that this institution would be one instrument the more for strengthening the federal band, and for promoting federal ideas. The institution was formed. They incorporated into it the officers of the French army and navy by whose sides they had fought, and with whose aid they had finally prevailed extending it to such grades as they were told might be permitted to enter into it. They sent an officer to France to make the proposition to them, and to procure the badges which they had devised for their order. The moment of disbanding the army having come on before they could have a full meeting to appoint their president, the General was prayed to act in that office till their first general meeting, which was to be held at Philadelphia in the month of May following. The laws of the society were published. Men who read them in their closets, unwarmed by those sentiments of friendship which had produced them, inattentive to those pains which an approaching separation had excited in the minds of the institutors, Politicians, who see in every thing only the dangers with which it threatens civil society, in fine, the labouring people, who, shielded by equal laws, had never seen any difference between man and man, but had read of terrible oppressions which people of their description experience in other countries from those who are distinguished by titles and badges, began to be alarmed at this new institution. A remarkeable  silence however was observed. Their sollicitudes were long confined within the circles of private conversation. At length however a Mr. Burke, chief justice of South Carolina, broke that silence. He wrote against the new institution; foreboding it’s dangers. Very imperfectly indeed, because he had nothing but his imagination to aid him. An American could do no more: for to detail the real evils of aristocracy they must be seen in Europe. Burke’s fears were thought exaggerations in America; while in Europe it is known that even Mirabeau has but faintly sketched the curses of hereditary aristocracy as they are experienced here, and as they would have followed in America had this institution remained. The epigraph of Burke’s pamphlet was ‘Blow ye the trumpet in Zion.’ It’s effect corresponded with it’s epigraph. This institution became first the subject of general conversation. Next it was made the subject of deliberation in the legislative assemblies of some of the states. The governor of South Carolina censured it in an address to his assembly. The assemblies of Massachusets, Rhode island and Pennsylvania condemned it’s principles. No circumstance indeed brought the consideration of it expressly before Congress, yet it had sunk deep into their minds. An offer having been made to them on the part of the Polish order of divine providence to receive some of their distinguished citizens into that order, they made that an occasion to declare that these distinctions were contrary to the principles of their confederation.The uneasiness excited by this institution had very early caught the notice of General Washington. Still recollecting all the purity of the motives which gave it birth, he became sensible that it might produce political evils which the warmth of these motives had masked. Add to this that it was disapproved by the mass of the citizens of the Union. This alone was reason strong enough in a country where the will of the majority is the law, and ought to be the law. He saw that the objects of the institution were too light to be opposed to considerations as serious as these; and that it was become necessary to annihilate it absolutely. On this therefore he was decided. The first annual meeting at Philadelphia was now at hand. He went to that, determined to exert all his influence for it’s suppression. He proposed it to his fellow officers, and urged it with all his powers. It met an opposition which was observed to cloud his face with an anxiety that the most distressful scenes of the war had scarcely ever produced. It was canvassed for several days, and at length it was no more a doubt what would be it’s ultimate fate. The order was on the point of receiving it’s annihilation by the vote of a very great  majority of it’s members. In this moment their envoy arrived from France, charged with letters from the French officers accepting with cordiality the proposed badges of union, with sollicitations from others to be received into the order, and with notice that their respectable sovereign had been pleased to recognise it, and to permit his officers to wear it’s badge. The prospect was now changed. The question assumed a new form. After the offer made by them, and accepted by their friends, in what words could they clothe a proposition to retract it which would not cover themselves with the reproaches of levity and ingratitude? Which would not appear an insult to those whom they loved? Federal principles, popular discontent, were considerations whose weight was known and felt by themselves. But would foreigners know and feel them equally? Would they so far acknolege their cogency as to permit without any indignation the eagle and ribbon to be torn from their breasts by the very hands which had placed them there? The idea revolted the whole society. They found it necessary then to preserve so much of their institution as might continue to support this foreign branch, while they should prune off every other which could give offence to their fellow citizens; thus sacrificing on each hand to their friends and to their country. The society was to retain it’s existence, it’s name, it’s meetings, and it’s charitable funds; but these last were to be deposited with their respective legislatures; the order was to be no longer hereditary, a reformation which had been even pressed from this side the Atlantic; it was to be communicated to no new members; the general meetings instead of annual were to be triennial only. The eagle and ribbon indeed were retained; because they were worn, and they wished them to be worn, by their friends who were in a country where they would not be objects of offence; but themselves never wore them. They laid them up in their bureaus with the medals of American independance, with those of the trophies they had taken and the battles they had won. But through all the United states no officer is seen to offend the public eye with the display of this badge. These changes have tranquilised the American states. Their citizens do justice to the circumstance which prevented a total annihilation of the order. They feel too much interest in the reputation of their officers, and value too much whatever may serve to recall to the memory of their allies the moments wherein they formed but one people. Tho they are obliged by a prudent foresight to keep out every thing from among themselves which might pretend to divide them into orders, and  to degrade one description of men below another, yet they hear with pleasure that their allies whom circumstances have already placed under these distinctions, are willing to consider it as one to have aided them in the establishment of their liberties, and to wear a badge which may recall them to their remembrance; and it would be an extreme affliction to them if the domestic reformation which has been found necessary, if the censures of individual writers, or if any other circumstances should discourage the wearing their badge, or lessen it’s reputation.
This short but true history of the order of the Cincinnati, taken from the mouths of persons on the spot who were privy to it’s origin, and progress, and who know it’s present state, is the best apology which can be made for an institution which appeared to be, and was really, so heterogeneous to the governments in which it was erected. It should be further considered that, in America, no other distinction between man and man had ever been known, but that of persons in office exercising powers by authority of the laws, and private individuals. Among these last the poorest labourer stood on equal ground with the wealthiest Millionary, and generally on a more favoured one whenever their rights seemed to jar. It has been seen that a shoemaker, or other artisan, removed by the voice of his country from his work bench into a chair of office, has instantly commanded all the respect and obedience which the laws ascribe to his office. But of distinctions by birth or badge they had no more idea than they had of the mode of existence in the moon or planets. They had heard only that there were such, and knew that they must be wrong. A due horror of the evils which flow from these distinctions could be excited in Europe only, where the dignity of man is lost in arbitrary distinctions, where the human species is classed into several stages of degradation, where the many are crouched under the weight of the few, and where the order established can present to the contemplation of a thinking being no other picture than that of God almighty and his angels trampling under foot the hosts of the damned. No wonder then that the institution of the Cincinnati could be innocently conceived by one order of American citizens, could raise in the other orders only a slow, temperate, and rational opposition, and could be viewed in Europe as a detestable parricide. 
The 2d. and 3d. branches of this subject, nobody can better execute than M. de Meusnier. Perhaps it may be curious to him to see how they strike an American mind at present. He shall  therefore have the ideas of one who was an enemy to the institution from the first moment of it’s conception, but who was always sensible that the officers neither foresaw, nor intended the injury they were doing to their country.
As to the question then, Whether any evil can proceed from the institution as it stands at present, I am of opinion there may. 1. From the meetings. These will keep the officers formed into a body; will continue a distinction between civil and military which it would be for the good of the whole to obliterate as soon as possible; and military assemblies will not only keep alive the jealousies and the fears of the civil government, but give ground for these fears and jealousies. For when men meet together, they will make business if they have none; they will collate their grievances, some real, some imaginary, all highly painted; they will communicate to each other the sparks of discontent; and these may engender a flame which will consume their particular, as well as the general, happiness.2. The charitable part of the institution is still more likely to do mischeif, as it perpetuates the dangers apprehended in the preceding clause. For here is a fund provided of permanent existence. To whom will it belong? To the descendants of American officers of a certain description. These descendants then will form a body, having a sufficient interest to keep up an attention to their description, to continue meetings, and perhaps, in some moment, when the political eye shall be slumbering, or the firmness of their fellow-citizens relaxed, to replace the insignia of the order, and revive all it’s pretentions. What good can the officers propose which may weigh against these possible evils? The securing their descendants against want? Why afraid to trust them to the same fertile soil, and the same genial climate which will secure from want the descendants of their other fellow-citizens? Are they afraid they will be reduced to labour the earth for their sustenance? They will be rendered thereby both honester and happier. An industrious farmer occupies a more dignified place in the scale of beings, whether moral or political, than a lazy lounger, valuing himself on his family, too proud to work, and drawing out a miserable existence by eating on that surplus of other mens’ labour which is the sacred fund of the helpless poor. A pitiful annuity will only prevent them from exerting that industry and those talents which would soon lead them to better fortune.
How are these evils to be prevented? 1. At their first general meeting let them distribute the funds on hand to the existing objects of their destination, and discontinue all further contributions.  2. Let them declare at the same time that their meetings general and particular shall thenceforth cease. And 3. let them melt up their eagles and add the mass to the distributable fund that their descendants may have no temptation to hang them in their button holes.
These reflections are not proposed as worthy the notice of M. de Meusnier. He will be so good as to treat the subject in his own way, and no body has a better. I will only pray him to avail us of his forcible manner to evince that there is evil to be apprehended even from the ashes of this institution, and to exhort the society in America to make their reformation complete; bearing in mind that we must keep the passions of men on our side even when we are persuading them to do what they ought to do.
Pa. 268. ‘Et en effet la population &c.—270. Plus de confiance.’
‘To this we answer that no such census of the numbers was ever given out by Congress nor even presented to them: and further that Congress never has at any time declared by their vote the number of inhabitants in the respective states. On the 22d. of June 1775 they first resolved to emit paper money. The sum resolved on was 2. millions of dollars. They declared then that the 12 confederated colonies (for Georgia had not yet joined them) should be pledged for the redemption of these bills.’ To ascertain in what proportion each state should be bound, the members from each were desired to say as nearly as they could what was the number of the inhabitants of their respective states. They were very much unprepared for such a declaration. They guessed however as well as they could. The following are the numbers, as they conjectured them, and the consequent apportionment of the 2. millions of dollars.



inhabitants



New Hampshire
100,000
82,713


Massachusets
350,000
289,496


Rhode island
58,000
47,973


Connecticut
200,000
165,426


New York
200,000
165,426


New Jersey
130,000
107,527


Pennsylvania
300,000
248,139


Delaware
30,000
24,813


Maryland
250,000
206,783


Virginia
400,000
330,852


North Carolina
200,000
165,426


South Carolina
200,000
165,426



2,418,000
2,000,000



Georgia having not yet acceded to the measures of the other states, was not quotaed: but their numbers were generally estimated at about 30,000 and so would have made the whole 2,448,000 persons of every condition. But it is to be observed that tho’ Congress made this census the basis of their apportionment, yet they did not even give it a place in their journals; much less publish it to the world with their sanction. The way it got abroad was this. As the members declared from their seats the number of inhabitants which they conjectured to be in their state, the secretary of Congress wrote them on a peice of paper, calculated the portion of 2 million of dollars accordingly, and entered the sum only in the journals. The members however for their own satisfaction and the information of their states, took copies of this numeration and sent them to their states. From thence they got into the public papers: and when the English news-writers found it answer their purpose to compare this with the numeration of 1783, as their principle is ‘to lie boldly, that they may not be suspected of lying’ they made it amount to 3,137,809. and ascribed it’s publication to Congress itself.
In April 1785. Congress being to call on the states to raise a million and a half of dollars annually for 25 years it was necessary to apportion this among them. The states had never furnished them with their exact numbers. It was agreed too that in this apportionment 5. slaves should be counted as 3 freemen only. The preparation of this business was in the hands of a Committee. They applied to the members for the best information they could give them of the numbers of their states. Some of the states had taken pains to discover their numbers. Others had done nothing in that way, and of course were now where they were in 1775 when their members were first called on to declare their numbers. Under these circumstances, and on the principle of counting three fifths only of the slaves, the Committee apportioned the money among the states and reported their work to Congress. In this they had assessed S. Carolina as having 170,000 inhabitants. The delegates for that state however prevailed on Congress to assess them on the footing of 150,000 only, in consideration of the state of total devastation in which the enemy had left their country. The difference was then laid on the other states, and the following was the result.




inhabitants
Dollars


New Hampshire
82,200
52,708


Massachusets
350,000
224,427


Rhodeisland
50,400
32,318


Connecticut
206,000
132,091


New York
200,000
128,243


New Jersey
130,000
83,358


Pennsylvania
320,000
205,189


Delaware
35,000
22,443


Maryland
220,700
141,517


Virginia
400,000
256,487


N. Carolina
170,000
109,006


S. Carolina
150,000
96,183


Georgia
25,000
16,030



2,339,300
1,500,000


Still however Congress refused to give this numeration the sanction of a place in their journals, because it was not formed on such evidence as a strict attention to accuracy and truth required. They used it from necessity, because they could get no better rule, and they entered on their journals only the apportionment of money. The members however, as before, took copies of the numeration which was the ground work of the apportionment, sent them to their states, and thus this second numeration got into the public papers, and was by the English ascribed to Congress, as their declaration of their present numbers. To get at the real numbers which this numeration supposed we must add 20,000 to the number on which S. Carolina was quotaed; we must consider that 700,000 slaves are counted but as 420,000 persons, and add on that account 280,000. This will give us a total of 2,639,300 inhabitants of every condition in the 13 states, being 221,300 more than the numeration of 1775. instead of 798,509 less which the English papers asserted to be the diminution of numbers in the United states according to the confession of Congress itself.’
Pa. 272. ‘Comportera peut-etre une population de 30. millions.’
The territories of the United states contain about a million of square miles, English. There is in them a greater proportion of fertile lands than in the British dominions in Europe. Suppose the territory of the U.S. then to attain an equal degree of population with the British European dominions; they will have an hundred millions of inhabitants.Let us extend our views to what may be the population of the two continents of North and South  America, supposing them divided at the narrowest part of the isthmus of Panama. Between this line and that of 50°. of North latitude the Northern continent contains about 5. millions of square miles, and South of this line of division the Southern continent contains about 7. millions of square miles. I do not pass the 50th. degree of Northern latitude in my reckoning, because we must draw a line somewhere, and considering the soil and climate beyond that, I would only avail my calculation of it, as a make weight, to make good what the colder regions within that line may be supposed to fall short in their future population. Here are 12. millions of square miles then, which at the rate of population before assumed, will nourish 1200 millions of inhabitants, a number greater than the present population of the whole globe is supposed to amount to. If those who propose medals for the resolution of questions, about which nobody makes any question, those who have invited discussions on the pretended problem whether the discovery of America was for the good of mankind? Let them, I say, would have viewed it only as doubling the numbers of mankind, and of course the quantum of existence and happiness, they might have saved their money and the reputation which their proposition has cost them. The present population of the inhabited parts of the U.S. is of about 10. to the square mile; and experience has shewn us that wherever we reach that the inhabitants become uneasy, as too much compressed, and go off in great numbers to search for vacant country. Within 40 years their whole territory will be peopled at that rate. We may fix that then as the term beyond which the people of those states will not be restrained within their present limits; we may fix it too as the term of population which they will not exceed till the whole of those [two conti]nents are filled up to that mark, that is to say, till they shall contain 120 millions of inhabitants. The soil of the country on the Western side of the Missisipi, it’s climate, and it’s vicinity to the U.S. point it out as the first which will receive population from that nest. The present occupiers will just have force enough to repress and restrain the emigrations to a certain degree of consistence. We have seen lately a single person go and decide on a settlement at Kentucky, many hundred miles from any white inhabitants, remove thither with his family and a few neighbors, and though perpetually harrassed by the Indians, that settlement in the course of 10. years has acquired 30,000 inhabitants, it’s numbers are increasing while we are writing, and the state of which it formerly made a part has offered it independance.

(Pa. 280. ‘Et il est à desirer’ &c. On the 16th. of March 1785. it was moved in Congress that the proposition for preventing slavery in the new states should be referred to a committee, and it was accordingly referred by the vote of 8. states against 3 but I have not seen that any thing further has been done in it. I hope the friends of the natural rights of man will continue our efforts till they succeed.)
Pa. 280, line 5. ‘Huit des onze etats’ &c. Say ‘there were 10. states present. 6. voted unanimously for it, 3. against it, and one was divided: and seven votes being requisite to decide the proposition affirmatively, it was lost. The voice of a single individual of the state which was divided, or of one of those which were of the negative, would have prevented this abominable crime from spreading itself over the new country. Thus we see the fate of millions unborn hanging on the tongue of one man, and heaven was silent in that awful moment! But it is to be hoped it will not always be silent and that the friends to the rights of human nature will in the end prevail. On the 16th. of March 1785. it was moved in Congress that the same proposition should be referred to a Committee, and it was referred by the votes of 8. states against 3. We do not hear that any thing further is yet done on it.’
Pa. 280. Note (a). I would wish this note to be omitted.
Pa. 281. ‘L’acte federatif lui donne le droit de prononcer sur tout ce qui a rapport au bien general de l’union’ and line 6. the word ‘ainsi.’ It is better to omit these words. The passage stands right without them, and they would give a false idea not only of the principle on which Congress proceeded, but of their general powers.
Pa. 283. line 4. from bottom. ‘8. per cent, excepté en Virginie ou il etoit de 6. per cent’ say ‘5. per cent in most, if not in all the states, and still continues the same.’
Pa. 286. ‘L’autorité du Congrés etoit necessaire.’ The substance of the passage alluded to in the Journ. of Congr. May 26. 1784. is ‘that the authority of Congress to make requisitions of troops during peace is questioned, that such an authority would be dangerous, combined with the acknoleged one of emitting or of borrowing money, and that a few troops only being wanting to guard magazines, and garrison the frontier posts, it would be more proper at present to recommend than to require.’
Pa. 287. ‘Nous n’osons nous permettre &c.—ce n’est pas tout’ in the 4th. line of the next page. I think all this passage had better  be left out. It will alarm the states and damp their dispositions to strengthen the hands of Congress.
Pa. 291. 1. 8. from the bottom. ‘Tous les terreins qui se trouvent en deça.’ Say ‘toute la territoire de Kentucky qui est en deça.’
Pa. 291. 1. 6. from bottom. After ‘appartenoient’ add ‘au de la des montagnes Alleghanie.’
Pa. 296. ‘Consentement unanime.’ The words in the original are the ‘joint consent of Congress and of the particular state.’ On the part of Congress the vote need not be unanimous. Seven states will suffice. This observation shews that the passage ‘on sera peutetre surpris’ to ‘dont nous parlons’ should be omitted.
Pa. 301. ‘Environ.’ The word ‘probablement’ might be better, because it is probable that the cessions of Georgia will be such as will make up the number of new states 16.
Pa. 301. ‘Il s’ecoulera peut-etre un demi siecle’ &c. See what has been said on population pa. 272.
Pa. 301. 1. 3. from bottom. ‘Huit ou dix ans.’ It would be safer to say ‘peu d’annèes.’
Pa. 302. ‘40,000’ should not this be ‘30,000’? Also pa. 304.
Pa. 304. ‘Canne à sucre’ is a mistaken translation of the English word ‘cane’ which means a reed i.e. canne, ou, roseau. It is the Arundo phragmitis of the botanists. By ‘Coffee tree’ the author must mean some tree bearing berries which are used as coffee. There can certainly be no coffee tree in that latitude.
Pa. 307. Omit the note (a). It has been before observed that Virginia has consented to the independance of Kentucky, but the consent of Kentucky itself and of Congress are still wanting.
Pa. 334. ‘150,000.’ I am of opinion that the proportion of persons to warriors among the Indians may be generally estimated at about 10. to 3. Consequently we must not reckon that nations of Indians containing 25,000 warriors have more than about 80,000 persons.
Pa. 334. line 2. from bottom. ‘11. degrees’ say ‘12 or 15 degrees.’
Pa. 323. between line 7. and 8. I can make a communication to M. de Meusnier which I dare say he will be glad to give an account of at this place.
Finished June 22. 1786.


   
   The sum actually voted was 50,000,400. but part of it was for exchange of old bills, without saying how much. It is presumed that these exchanges absorbed 25,552,780. because the remainder 24,447,620 with all the other emmissions preceding Sep. 2. 1779 will amount to 159,948,880. the sum which Congress declares to be then in circulation.



